DETAILED ACTION
Response to Amendment
1.	Applicant’s amendments to the specification and claims 1-5 have overcome every objection and 35 U.S.C. 112 rejection previously set forth against the specification and the recited claims in the Non-Final Office Action mailed 03/15/2022. The presentation of claims 11-18 is also acknowledged.
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6-10, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/07/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
All arguments considered were filed 06/13/2022.
Applicant’s arguments, see pg. 7, with respect to objections to the drawings have been fully considered and are persuasive. Accordingly, all objections to the drawings have been withdrawn. 
Applicant’s arguments, see pg. 7, with respect to objections to the specification have been fully considered and are persuasive. Accordingly, all objections to the specification have been withdrawn. 
Applicant’s arguments, see pg. 8, with respect to claim rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive. Accordingly, all claim rejections under 35 U.S.C. 112(b) have been withdrawn. 
Applicant’s arguments, see pgs. 8-9, with respect to claim rejections under 35 U.S.C. 102 have been fully considered and are persuasive. Accordingly, all claim rejections under 35 U.S.C. 102 have been withdrawn.
REASONS FOR ALLOWANCE
Claim(s) 1-18 is/are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Buster et al. (US 20140378752 A1), hereinafter Buster, discloses a housing having at least one inflation port and at least one infusion port, a proximal shaft assembly supporting a first balloon and defining a longitudinal axis, a first distal shaft assembly extending distally from the proximal shaft assembly and supporting a first distal balloon, and a second distal shaft assembly extending distally from the proximal shaft assembly and supporting a second distal balloon, wherein the first and second distal shaft assemblies define infusion openings in fluid communication with the at least one infusion port. However, Buster fails to disclose cables secured to the first and second distal shaft assemblies or that the housing includes a movable portion and a stationary portion. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783